
	

113 HR 5087 IH: To designate the facility of the United States Postal Service located at 90 Cornell Street in Kingston, New York, as the “Staff Sergeant Robert H. Dietz Post Office Building”.
U.S. House of Representatives
2014-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5087
		IN THE HOUSE OF REPRESENTATIVES
		
			July 11, 2014
			Mr. Gibson introduced the following bill; which was referred to the Committee on Oversight and Government Reform
		
		A BILL
		To designate the facility of the United States Postal Service located at 90 Cornell Street in
			 Kingston, New York, as the Staff Sergeant Robert H. Dietz Post Office Building.
	
	
		1. Staff Sergeant Robert H. Dietz Post Office Building
			(a)DesignationThe facility of the United States Postal Service located at 90 Cornell Street in Kingston, New
			 York, shall be known and designated as the Staff Sergeant Robert H. Dietz Post Office Building.
			(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to
			 the facility referred to in subsection (a) shall be deemed to be a
			 reference to the Staff Sergeant Robert H. Dietz Post Office Building.
			
